Title: John Dawson to Thomas Jefferson, 22 April 1812
From: Dawson, John
To: Jefferson, Thomas


          
                  Dear Sir 
                   
                     Washington 
                     April 22d 1812
          
		  
		  
		  
		  
		  Louisiana having become a sister-state I take the liberty of inclosing to you a copy of her constitution, and at the same time, stating to you, with candour, my future plans, and counting, with confidence on your friendly offices, to which I feel that I have a just claim.
          
		  You are pretty well acquainted with the history of my political life, which while it has secur’d the approbation of my fellow citizens has provd ruinous to my private fortunes—particularly so was my trip to Europe.
          I was regularly educated at Cambridge where I recievd a diploma and all the honours which that University coud bestow—I read law three years diligently and practisd it with success untill calld by my country to the high offices which I have held—
		  I retain some knowledge of the Latin language and have a tolerable acquaintance with the French—under these circumstances it seems to me
			 that I could discharge, with propriety the duties of one of the judges of Louisiana mentiond in the Constitution; 
		  
		  and I am persuaded that a letter from you addressd to Governour Claiborne, Mr Poydras, or any other person woud be of great advantage—
          Shoud you think proper to write such you will be pleasd to inclose them to me at this place.
          With the sincerest regard Your friend and fellow citizen
                  J Dawson
        